         Case 1:20-cv-08813-LGS Document 14 Filed 12/14/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                         United States Attorney
                                         Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007
                                                       December 11, 2020
VIA ECF
Hon. Lorna T. Schofield      This application is GRANTED. The initial pretrial conference scheduled for
United States District Judge December 17, 2020, is adjourned to January 14, 2021, at 10:50 a.m.
United States District Court
500 Pearl Street             Dated: December 14, 2020
New York, New York 10007            New York, New York

       Re:                                            XXXX(LTS) (OTW)
             Ali, et al. v. Wolf, et al., No. 20 Civ. 8334
                                                      8813
Dear Judge Schofield:

        This Office represents the government in this action in which the plaintiffs seek an order
compelling defendants, essentially the Department of State, the Department of Justice, and the
Department of Homeland Security, to cause their IR-1 visa application to be adjudicated. The
government’s response to the complaint is currently due on January 5, 2021. The Court has
scheduled a conference in this matter for December 17, 2020. See ECF No. 9. Counsel for the
parties having conferred, I write respectfully to request on behalf of both sides that the December
17 conference be adjourned until a date at least one week after the deadline for the government to
respond to the complaint (i.e., on or after January 12, 2021).

        The extension is respectfully requested because this Office is still obtaining information
about the case from the departments named in the complaint, which is necessary to discuss next
steps in the adjudicative process with plaintiff’s counsel and also to formulate the government’s
position in this litigation. The parties anticipate that, prior to January 5, 2021, they will be in a
position to discuss potential next steps and will make an appropriate application to the Court. In
the event that the Court grants the parties’ requests, counsel for both sides note that they are
available for a rescheduled conference during the week of January 11, 2021.

        This is the first request for an adjournment of the initial conference. The plaintiff joins in
this request. In the event that the Court wishes to proceed with the December 17 conference, the
parties are separately submitting the joint letter and case management plan required under the
Court’s November 5, 2020 Order. See ECF No. 9. We apologize for the one-day delay in making
these submissions, which occurred due to a communications difficulty that prevented counsel from
finalizing them until today.

       I thank the Court for its consideration of this letter.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney

                                                 By:    s/ Michael J. Byars
                                                       MICHAEL J. BYARS
                                                       Assistant United States Attorney
                                                       Telephone: (212) 637-2793
                                                       Facsimile: (212) 637-2786
                                                       E-mail: michael.byars@usdoj.gov
cc: Counsel of record (via ECF)
